                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


CHRISTOPHER SMITH,

                             Petitioner,                   :    Case No. 1:12-cv-425

           - vs -                                               District Judge Timothy S. Black
                                                                Magistrate Judge Michael R. Merz
WARDEN, Toledo Correctional
 Institution,
                                                           :
                             Respondent.


                                ORDER REGARDING REMAND


           This habeas corpus case is before the Court on remand from the Sixth Circuit Court of

Appeals.

           Having examined the State Court Record, the Magistrate Judge finds it is not indexed in

accordance with current practice in this Court in habeas cases, probably because it was filed so

long ago. It is accordingly ORDERED that the State Court Record be re-filed not later than

October 29, 2019, and “be indexed by insertion of “bookmarks” in the .pdf version of the state

court record uploaded to the Court’s CM/ECF system which display each exhibit and the name

of that exhibit in the record.”1

           Additionally, having read the parties briefs, the Magistrate Judge is confused on an issue

which does not appear to have been briefed.                     In the Report and Recommendations, the

Magistrate Judge recommended that Ground One be dismissed for the procedural default of

failing to present it to the Ohio Supreme Court on direct appeal (ECF No. 80). The Sixth Circuit

1
    This is language which appears in the Court’s current form Order for Answer in § 2254 cases.

                                                           1
appear to have found that this procedural default is excused by the ineffective assistance of

appellate counsel. Because the record is not yet properly indexed, the Magistrate Judge is having

difficulty following the procedural history. Counsel are requested to brief, not later than fourteen

days after the State Court Record is re-filed and in not more than ten pages, whether any direct

appeal was taken at all to the Ohio Supreme Court. Since a criminal defendant is not entitled to

appointed counsel for such an appeal, it is not clear how counsel’s failure at that point could

excuse the default.



October 15, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 2
